Citation Nr: 1207041	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a lung disability, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues have been recharacterized as indicated on the cover sheet to comport with the evidence of record.

The Veteran testified in November 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the Nashville, Tennessee VARO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the November 2011 hearing that he is in receipt of disability benefits from the Social Security Administration.  The claims file does not indicate that the Veteran had previously informed VA of his Social Security disability, and therefore VA has not attempted to obtain his Social Security records.  The duty to assist requires that VA obtain relevant records in the possession of a Federal agency, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Therefore, the Social Security records must be obtained unless it is documented that further efforts to get them would be futile.

The Veteran's service personnel records indicate that he served in Vietnam during the Vietnam era.  Therefore, it is presumed that he was exposed to herbicides during his active service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  Service connection is not available for lung disabilities on a presumptive basis due to exposure to herbicides.  See 38 C.F.R. § 3.309(e).  

The Veteran worked at a coal mine after his military service.  L.W.H., M.D., a VA treating physician, wrote in April 2008 that the Veteran had chronic lung disease from exposure in the coal mines.  Dr. H's opinion did not provide a rationale, and therefore it cannot be given probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

The Veteran testified at the November 2011 hearing that his back pain began when he fell off of a truck in Germany during his service.  He said that he did not mention it at his discharge examination because he wanted to get out of the military as soon as possible, and that he did not apply for service connection sooner because he was trying to avoid asking VA for benefits.  The service treatment records (STRs) show that in October 1967 the Veteran was diagnosed with a contusion of the sternum after falling off of a truck.  He had marked pain on deep breathing.  Post-service treatment records from 1970 indicate that the Veteran had back pain.  He reported having been treated in August 1969 at Fort Bragg after a motor vehicle accident in which he sustained a whiplash injury to the neck.  The STRs show that in August 1969 the Veteran sustained a whiplash injury.  

Dr. H wrote in April 2008 that the Veteran had lumbar spine disease at L4-5 and that an MRI showed a herniated disc.  In June 2008 Dr. W wrote that an MRI showed facet disease from L4-S1.  

November 1998 private treatment records indicate that the Veteran had pain that went down from his back to his legs.  The Veteran testified that he has been told that sciatica in his legs is related to his back.       

The Veteran has not been scheduled for a VA examination for his lung, back, and leg disabilities.  The three salient benchmarks for determining when a VA examination is required are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Since these requirements have been met, VA examinations must be obtained before the claim can be decided on the merits.

In July 2011, the Veteran had a VA examination for PTSD.  Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The examiner did not diagnose the Veteran with any psychiatric disorders.  He specifically ruled out PTSD because the Veteran did not feel that he had been held back in any occupational or social settings.  

The examiner noted that February 2008 psychiatric testing showed the Veteran had depression, but did not explain why his report did not include a current diagnosis of depression.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Therefore, an addendum to the VA examination report must be obtained before the claim for service connection can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's records from the Social Security Administration.  Attempts to obtain these records must be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.

2.  After the Social Security records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his back and leg disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted.

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any back disability found on examination is related to the Veteran's military service.

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any leg disability is related to the Veteran's military service on a direct basis and whether it is at least as likely as not that any leg disability is due to or has been aggravated by any diagnosed back disability.  

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.  The examiner's report must include discussion of the Veteran's back pain during service due to falling off of a truck in October 1967 and the August 1969 motor vehicle accident.  

3.  After the Social Security records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his lung disability.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted.

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any lung disability found on examination is related to the Veteran's military service, to include as due to exposure to herbicides.

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

4.  After the Social Security records have been obtained, obtain an examination report addendum from the examiner who conducted the July 2011 examination.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination report addendum.  If the July 2011 examiner is not available, the RO should request review of the Veteran's claims file by another provider.  

After review of the claims file, the examiner must provide an opinion as to whether the Veteran has depression, and if so whether it is at least as likely as not (i.e. 50 percent or greater) that it is related to the Veteran's military service.

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

5.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

